Nichols, Presiding Judge.
The defendant was indicted under three seperate indictments for burglary. The cases were tried together and separate verdicts of guilty were rendered. Thereafter, in a single motion for new trial, the defendant sought a new trial on each indictment, and he now seeks in a single *748bill of exceptions to have such convictions set aside. Held:
Decided May 6, 1964
Rehearing denied May 21, 1964.
Johnson & Johnson, Jean E. Johnson, Sr., for plaintiff in error.
George D. Lawrence, Solicitor General, contra.
Under the decisions of this court in Roberts v. State, 103 Ga. App. 355 (120 SE2d 164); Dempsey v. State, 103 Ga. App. 354 (119 SE2d 298), and Fair v. State, 109 Ga. App. ante, this court is without jurisdiction to entertain the writ of error.

Writ of error dismissed.


Russell, J., concurs. Hall, J., concurs specially.